DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 4/1/22.
	Applicant’s amendment to claims 1, 2, 13 and 14 is acknowledged.
	Claims 1-20 are pending and claims 5-10, 12 and 17-20 are withdrawn.
Claims 1-4, 11 and 13-16 are subject to examination at this time.

Response to Arguments
Regarding claim 1 and the Secker reference:
Applicant's arguments filed 4/1/22 have been fully considered but they are not persuasive.
With a new interpretation of the Secker reference shown in fig. 2A annotated below, Secker teaches the limitations from amended claim 1.

Regarding claim 1 and the Moncayo reference:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secker et al., US Patent No. 6,538,336 B1 (from the IDS).

	Secker teaches:

    PNG
    media_image1.png
    546
    856
    media_image1.png
    Greyscale

1. (see fig. 2A annotated above) A circuit board (205) on which a semiconductor chip (210) is mounted, the semiconductor chip having a plurality of circuits (e.g. “circuitry in die” at col 4, ln 1–6) and a plurality of electrode pads (235) connected to the plurality of circuits, the circuit board including a plurality of bonding pads (220A+220B front; 220A+220B rear) electrically connected through wires (240) with the plurality of electrode pads (235), the plurality of bonding pads  (220A+220B front; 220A+220B rear) including a first bonding pad (220B front) and a second bonding pad (220B rear) configured to supply a ground potential (e.g. see ground G in fig. 2C), 
	wherein the circuit board comprises: 
	a first ground wiring pattern (e.g. 220A front is a ground wiring pattern because it is coupled to wire 240 showing ground G in fig. 2C) connected to the first bonding pad (220B front); 
	a second ground wiring pattern (e.g. 220A rear is a ground wiring pattern because it is coupled to wire 240 showing ground G in fig. 2C) connected to the second bonding pad (220B rear); and 
	a first extension pad (e.g. horizontal portion extending to right of 220A front in fig. 2A annotated above) connected to the first ground wiring pattern (e.g. G in fig. 2C) and a second extension pad (e.g. horizontal portion extending to right of 220A rear in fig. 2A annotated above)  connected to the second ground wiring pattern (e.g. another G in fig. 2C), the first extension pad e.g. horizontal portion extending to right of 220A front in fig. 2A annotated above) and the second extension pad (e.g. horizontal portion extending to right of 220A rear in fig. 2A annotated above) being provided in a different area from an area in which the plurality of bonding pads (220A+220B front; 220A+220B rear) is provided.  See Secker at col 1-7, ln 1–67, figs. 1-10.  

11. A circuit board according to claim 1, wherein the second bonding pad (220A+220B rear) is connected to the electrode pads (235) provided in each of the plurality of circuits of the semiconductor chip (210), fig. 2A.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moncayo, US Publication No. 9,848,488.
    PNG
    media_image2.png
    543
    762
    media_image2.png
    Greyscale
 
Moncayo teaches:
1. (see fig. 4 annotated above; also see figs. 5-6) A circuit board (404) on which a semiconductor chip (428) is mounted, the semiconductor chip having a plurality of circuits and a plurality of electrode pads (412, 434, 432) connected to the plurality of circuits, the circuit board including a plurality of bonding pads (e.g. circular pads above 436 closest chip 428) electrically connected through wires (460) with the plurality of electrode pads (412, 434, 432), the plurality of bonding pads (e.g. circular pads above 436 closest chip 428) including a first bonding pad (e.g. left circular pad above 436 closest chip 428) and a second bonding pad (e.g. right circular pad above 436 closest chip 428) configured to supply a ground potential (e.g. because 436 are ground vias), 
	wherein the circuit board comprises: 
	a first ground wiring pattern (e.g. left circular pads above 436 farthest chip 428) connected to the first bonding pad (e.g. left circular pad above 436 closest chip 428); 
	a second ground wiring pattern (e.g. right circular pads above 436 farthest chip 428) connected to the second bonding pad (e.g. right circular pad above 436 closest chip 428);  and 
	a first extension pad (e.g. 466 left) connected to the first ground wiring pattern (e.g. left circular pads above 436 farthest chip 428) and a second extension pad (e.g. 466 right)  connected to the second ground wiring pattern (e.g. right circular pads above 436 farthest chip 428), the first extension pad (e.g. 466 left) and the second extension (e.g. 466 right) being provided in a different area from an area in which the plurality of bonding pads (.g. circular pads above 436 closest chip 428)  is provided.  See Moncayo at col 1-10, ln 1–67, figs. 1-7.  

11. A circuit board according to claim 1, wherein the second bonding pad (e.g. right circular pad above 436 closest chip 428) is connected to the electrode pads (412, 434, 432) provided in each of the plurality of circuits of the semiconductor chip (428), figs. 4-6.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secker, as applied to claim 1 above, and further in view of Parker et al., European Publication No. EP 0805356 A2 (of record) and Rathi et al., US Publication No. 2014/0240033 A1 (of record).

	Regarding claim 2:
	Secker teaches all the limitations of claim 1 above, but does not expressly teach wherein in a case where an impedance of the second ground wiring pattern is higher than an impedance of the first ground wiring pattern, the first extension pad and the second extension pad are connected through a wire.
	In an analogous art, Parker teaches:
	“In general, each lead, each bonding wire, and each bonding pad has parasitic impedance paths to ground and to adjacent leads resulting in currents that may affect the current of interest.  Since the signal being measured is extremely small, the effects of alternative current paths must be reduced as much as possible. One technique to reduce the effects of alternative paths is to ensure that both ends of  alternative path are at the same voltage, so that no current flows through the alternative path….In the system illustrated in figure 1, a suitable technique is to ground all device leads not directly involved in the continuity measurement (or connect the unused leads to a common signal return). Note in figure 1 that leads 106 and 108 are connected to ground (or in general, a common signal return 144) through additional ohmic test probes (140, 142).”  See Parker at col 5, ln 40–59, col 6, ln 1–2. 

	In an analogous art, Rathi, in figs. 1-2, teaches connecting bonding pads (22, 24) to ground to address impedance in wire (28) that can cause ground bound or other ground noise problems.  See Rathi at para. [0022] – [0024].

	Based on the teachings of Parker and Rathi, it would have been obvious to one of ordinary skill in the art to perform “wherein in a case where an impedance of the second ground wiring is higher than an impedance of the first ground wiring, the first extension pad and the second extension pad are connected through a wire” because (i) Parker teaches impedance and the alternative currents it generates can be reduced by connecting both ends to the same voltage or ground; and (ii) Rathi teaches connecting two bonding pads to ground to address  impedance in a wire.

	Secker and Park further teach:
3. A circuit board according to claim 1, wherein the first extension pad (e.g. horizontal portion extending to right of 220A front in fig. 2A annotated above) and the second extension pad (e.g. horizontal portion extending to right of 220A rear in fig. 2A annotated above) are provided in an area such that a wire (e.g. A wire as taught by Park to connect to ground.  Also see wire 144 in Park’s fig. 1.)  that connects the first extension pad and the second extension pad does not interfere (e.g. Obvious to one of ordinary skill in the art because the invention shown in Fig. 2B seeks to address interference of wires in comparison to the prior art Fig. 1B that shows interference of wires generating a current loop area 175.  Also the extension pads are located at the edge of the circuit board away from the plurality of bonding pads.)  with wires (240) that connect the plurality of electrode pads (235) and the plurality of bonding pads (220A+220B front; 220A+220B rear), col 1, ln 10–67, col 2, ln 1–31. 

	Secker further teaches:
4. A circuit board according to claim 3, wherein the first extension pad (e.g. horizontal portion extending to right of 220A front in fig. 2A annotated above) and the second extension pad (e.g. horizontal portion extending to right of 220A rear in fig. 2A annotated above) are provided in an area between the area in which the plurality of bonding pads (220A+220B front; 220A+220B rear) is provided and an outer peripheral portion of the circuit board (210), fig. 2A.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Secker with the teachings of Park because “In general, each lead, each bonding wire, and each bonding pad has parasitic impedance paths to ground and to adjacent leads resulting in currents that may affect the current of interest.  One technique to reduce the effects of alternative paths is to ensure that both ends of  alternative path are at the same voltage, so that no current flows through the alternative path…. a suitable technique is to ground all device leads not directly involved in the continuity measurement...”  See Parker at col 5, ln 40–59, col 6, ln 1–2. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Secker with the teachings of Rathi because connecting two bonding pads to ground can address impedance in a wire causing ground bounce or other ground noise problems.  See Rathi at para. [0022] – [0024].

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moncayo, as applied to claim 1 above, and further in view of Parker et al., European Publication No. EP 0805356 A2 (of record) and Rathi et al., US Publication No. 2014/0240033 A1 (of record).

	Regarding claim 2:
	Moncayo teaches all the limitations of claim 1 above, but does not expressly teach wherein in a case where an impedance of the second ground wiring pattern is higher than an impedance of the first ground wiring pattern, the first extension pad and the second extension pad are connected through a wire.
	In an analogous art, Parker teaches:
	“In general, each lead, each bonding wire, and each bonding pad has parasitic impedance paths to ground and to adjacent leads resulting in currents that may affect the current of interest.  Since the signal being measured is extremely small, the effects of alternative current paths must be reduced as much as possible. One technique to reduce the effects of alternative paths is to ensure that both ends of  alternative path are at the same voltage, so that no current flows through the alternative path….In the system illustrated in figure 1, a suitable technique is to ground all device leads not directly involved in the continuity measurement (or connect the unused leads to a common signal return). Note in figure 1 that leads 106 and 108 are connected to ground (or in general, a common signal return 144) through additional ohmic test probes (140, 142).”  See Parker at col 5, ln 40–59, col 6, ln 1–2. 

	In an analogous art, Rathi, in figs. 1-2, teaches connecting bonding pads (22, 24) to ground to address impedance in wire (28) that can cause ground bound or other ground noise problems.  See Rathi at para. [0022] – [0024].

	Based on the teachings of Parker and Rathi, it would have been obvious to one of ordinary skill in the art to perform “wherein in a case where an impedance of the second ground wiring is higher than an impedance of the first ground wiring, the first extension pad and the second extension pad are connected through a wire” because (i) Parker teaches impedance and the alternative currents it generates can be reduced by connecting both ends to the same voltage or ground; and (ii) Rathi teaches connecting two bonding pads to ground to address  impedance in a wire.

	Moncayo and Park further teach:
3. A circuit board according to claim 1, wherein the first extension pad (e.g. 266 left) and the second extension pad (e.g. 266 right) are provided in an area such that a wire (e.g. A wire as taught by Park to connect to ground.  Also see wire 144 in Park’s fig. 1.)  that connects the first extension pad and the second extension pad does not interfere (e.g. Obvious to one of ordinary skill in the art because the extension pads are located at the edge of the circuit board away from the plurality of bonding pads.) with wires (460) that connect the plurality of electrode pads (412, 434, 432) and the plurality of bonding pads (e.g. circular pads above 436 closest chip 428), figs. 4-6.

	Secker further teaches:
4. A circuit board according to claim 3, wherein the first extension pad (e.g. 466 left) and the second extension pad (e.g. 466 right) are provided in an area between the area in which the plurality of bonding pads (e.g. circular pads above 436 closest chip 428) is provided and an outer peripheral portion of the circuit board (404), figs. 4-6.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Moncayo with the teachings of Park because “In general, each lead, each bonding wire, and each bonding pad has parasitic impedance paths to ground and to adjacent leads resulting in currents that may affect the current of interest.  One technique to reduce the effects of alternative paths is to ensure that both ends of  alternative path are at the same voltage, so that no current flows through the alternative path…. a suitable technique is to ground all device leads not directly involved in the continuity measurement...”  See Parker at col 5, ln 40–59, col 6, ln 1–2. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Moncayo with the teachings of Rathi because connecting two bonding pads to ground can address impedance in a wire causing ground bounce or other ground noise problems.  See Rathi at para. [0022] – [0024].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secker in view of Sasaki et al., US Publication No. 2009/0032973 A1 (from the IDS).

	Regarding claim 13:
	Secker teaches the limitations of claim 13 as applied to claim 1 above, but does not expressly teach wherein the semiconductor apparatus further comprises ball electrodes on a surface of the circuit board which is opposite to a surface on which the semiconductor chip is mounted, the ball electrodes electrically connected to the plurality of the bonding pads, and 
	wherein the circuit board and the semiconductor chip mounted on the circuit board are sealed by a seal member.

	In an analogous art, Sasaki teaches:
	(see fig. 1) a semiconductor apparatus (A) further comprises ball electrodes (6) on a surface of a circuit board (1) which is opposite to a surface on which the semiconductor chip (2/3) is mounted, the ball electrodes (6) electrically connected (e.g. “In the first printed wiring board 1, inner wiring and the like for connecting each of the connection lands 1b and 1d to any solder ball 6 is provided…” at para. [0078]). to a plurality of bonding pads (1b), and 
	wherein the circuit board (1) and the semiconductor chip (2/3) mounted on the circuit board are sealed by a seal member (5).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Secker with the teachings of Sasaki because solder balls on the circuit board provide for external connection and the molding seal member protects the chip and circuit board from environmental contaminants and/or damage.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moncayo in view of Sasaki et al., US Publication No. 2009/0032973 A1 (from the IDS).

	Regarding claim 13:
	Moncayo teaches the limitations of claim 13 as applied to claim 1 above, and further teaches wherein the circuit board (404) and the semiconductor chip (428) mounted on the circuit board are sealed by a seal member (424), fig. 5.
	Moncayo does not expressly teach wherein the semiconductor apparatus further comprises ball electrodes on a surface of the circuit board which is opposite to a surface on which the semiconductor chip is mounted, the ball electrodes electrically connected to the plurality of the bonding pads, and 

	In an analogous art, Sasaki teaches:
	(see fig. 1) a semiconductor apparatus (A) further comprises ball electrodes (6) on a surface of a circuit board (1) which is opposite to a surface on which the semiconductor chip (2/3) is mounted, the ball electrodes (6) electrically connected (e.g. “In the first printed wiring board 1, inner wiring and the like for connecting each of the connection lands 1b and 1d to any solder ball 6 is provided…” at para. [0078]). to a plurality of bonding pads (1b), and 
	wherein the circuit board (1) and the semiconductor chip (2/3) mounted on the circuit board are sealed by a seal member (5).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Moncayo with the teachings of Sasaki because solder balls on the circuit board provide for external connection.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secker in view of Sasaki, as applied to claim 13 above, and further in view of Parker and Rathi.
	
Regarding claim 14:
	Secker, Sasaki, Parker and Rathi teach the limitations as applied to claim 2 above.

Regarding claim 15:
	Secker, Sasaki, Parker and Rathi teach the limitations as applied to claim 3 above.

Regarding claim 16:
	Secker, Sasaki, Parker and Rathi teach the limitations as applied to claim 4 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Secker with the teachings of Park because “In general, each lead, each bonding wire, and each bonding pad has parasitic impedance paths to ground and to adjacent leads resulting in currents that may affect the current of interest.  One technique to reduce the effects of alternative paths is to ensure that both ends of  alternative path are at the same voltage, so that no current flows through the alternative path…. a suitable technique is to ground all device leads not directly involved in the continuity measurement...”  See Parker at col 5, ln 40–59, col 6, ln 1–2. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Secker with the teachings of Rathi because connecting two bonding pads to ground can address impedance in a wire causing ground bounce or other ground noise problems.  See Rathi at para. [0022] – [0024].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Secker with the teachings of Sasaki because solder balls on the circuit board provide for external connection and the molding seal member protects the chip and circuit board from environmental contaminants and/or damage.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moncayo in view of Sasaki, as applied to claim 13 above, and further in view of Parker and Rathi.
	
Regarding claim 14:
	Moncayo, Sasaki, Parker and Rathi teach the limitations as applied to claim 2 above.

Regarding claim 15:
	Moncayo, Sasaki, Parker and Rathi teach the limitations as applied to claim 3 above.

Regarding claim 16:
	Moncayo, Sasaki, Parker and Rathi teach the limitations as applied to claim 4 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Secker with the teachings of Park because “In general, each lead, each bonding wire, and each bonding pad has parasitic impedance paths to ground and to adjacent leads resulting in currents that may affect the current of interest.  One technique to reduce the effects of alternative paths is to ensure that both ends of  alternative path are at the same voltage, so that no current flows through the alternative path…. a suitable technique is to ground all device leads not directly involved in the continuity measurement...”  See Parker at col 5, ln 40–59, col 6, ln 1–2. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Secker with the teachings of Rathi because connecting two bonding pads to ground can address impedance in a wire causing ground bounce or other ground noise problems.  See Rathi at para. [0022] – [0024].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Secker with the teachings of Sasaki because solder balls on the circuit board provide for external connection and the molding seal member protects the chip and circuit board from environmental contaminants and/or damage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
6 June 2022